bo

Go Oo wa AN DN Sf W

 

William D. Hyslop

United States Attorney

David M. Herzog

Assistant United States Attorney
Katrina B. Manis

Law Clerk

United States Attorney’s Office
Eastern District of Washington
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,

WILLIAM M. HARP,

Defendant.

 

1. 19-CR-ZoS/-Mkp
Case No.: | 9-pe-6s43:-4-

fpesposcd|
ORDER APPROVING

UNSUPERVISED PRETRIAL
DIVERSION AGREEMENT AND
CONTINUING THE CASE

The Court, having read and considered the parties’ Unsupervised Pretrial

Diversion Agreement (the “Agreement’), and being fully advised of the facts and

circumstances of this case, makes the following findings of fact:

1. Defendant has agreed to comply with the terms and conditions of the

Agreement.

[proposed] Order Approving Unsupervised Pretrial Diversion Agreement - |
Oo eo nN DH HN FP W LP —

bo NO WH HW bP bP NV WN KY LH K&S eS KS KS eS eS S| S|
om HN UW BR WO NY KH CO OO Dn HD Nn FP W NY KS CS

 

2. Defendant has acknowledged that the facts as set forth in the Factual
Basis of the Agreement are true and constitute a sufficient factual basis to support
judicial findings of guilt on the charged violation, without further factual inquiry.

3.  Defendant’s statements have been made knowingly and voluntarily.

4. Defendant has knowingly and intelligently waived the constitutional

and statutory rights set forth in the Agreement.

THEREFORE, GOOD CAUSE HAVING BEEN SHOWN, THE COURT
ORDERS THE FOLLOWING:

l. The Court ACCEPTS and APPROVES the Agreement without
making any conclusions regarding the Factual Basis at this time. The Agreement
will be entered on the Court’s docket as of the date of this Order.

2. The Court ACCEPTS and APPROVES Defendant engaging in
unsupervised pretrial diversion from the date of entry of this Order for eight
months from the date of entry of this Agreement onto the Court’s docket, pursuant
to the terms of the Agreement.

3. Defendant shall comply with all the terms and conditions set forth in
the Agreement.

4. If, within eight months of the entry of the Agreement onto the Court’s
docket, the Court finds that Defendant has violated any term of this Agreement, the
Court may revoke Defendant’s diversion, enter judgment, and proceed to
sentencing on the offense charged in the Violation Notice without any further
factual inquiry into the offense.

5. All hearings in this case are continued to the first Petty Offense docket
in Yakima, Washington, that takes place more than eight months from the entry of
the Agreement onto the Court’s docket. If Defendant complies with the terms of

the Agreement, the Court will entertain an unopposed motion to dismiss the case

[proposed] Order Approving Unsupervised Pretrial Diversion Agreement - 2
Noe

co OO THN DN fS WwW

—

TD eee
So Oo wana nn F&F WD YP

bo

 

with prejudice, after that date, without a hearing. If the United States alleges that
Defendant has failed to comply with the terms of the Agreement prior to that date,
the Court may conduct a hearing on the alleged violation of the Agreement, at the

Court’s convenience.

Kestcet he MA

Date Hon/ Mae K-Di Jehu T. Radeows
ft¢d States Magistrate Judge

   

[proposed] Order Approving Unsupervised Pretrial Diversion Agreement - 3
